IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 15, 2009
                                     No. 08-30700
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARANDA GATTE,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:07-CR-20051-2


Before HIGGINBOTHAM, BARKSDALE and HAYNES, Circuit Judges
PER CURIAM:*
       Maranda Gatte appeals the 120-month sentence imposed following her
guilty-plea conviction of conspiring to commit interstate kidnaping, in violation
of 18 U.S.C. § 1201. Gatte argues that the district court erred by imposing a
sentence that was within the guidelines range, because her diminished mental
capacity, lack of education, mental and physical abuse at the hands of her co-
conspirator, Dagoberto Sanchez, and inability to protect the situation from



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-30700

Sanchez, are sufficient to rebut the presumption that her guidelines sentence is
reasonable.
      This court reviews sentences for reasonableness in light of the factors
in § 3553(a), applying an abuse of discretion standard. Gall v. United States, 128
S. Ct. 586, 596-97 (2007); United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008). Appellate courts afford significant deference to the district
court’s consideration of the § 3553(a) factors, as the sentencing judge is in a
superior position to find facts and judge their import under § 3553(a) with
respect to a particular defendant. See Gall, 128 S. Ct. at 597-98. A sentence
that is within a properly calculated guidelines range is entitled to a rebuttable
presumption of reasonableness. United States v. Campos-Maldonado, 531 F.3d
337, 338 (5th Cir.) (internal quotation marks and citation omitted), cert. denied,
129 S. Ct. 328 (2008).
      The Government contends that plain error review governs this appeal
because Gatte did not contemporaneously object to the reasonableness of her
sentence. We need not determine whether plain error review governs Gatte’s
appeal, because we conclude that Gatte is not entitled to relief even under the
ordinary standard of review. See United States v. Rodriguez, 523 F.3d 519, 525
(5th Cir.), cert. denied, 129 S. Ct. 624 (2008).
      The district court stated that it had reviewed all of the materials that were
submitted in the case, which included a psychological evaluation regarding
Gatte’s mental capacity and a statement from the victim, and also stated that
it was considering the 18 U.S.C. § 3553(a) factors.       The district court also
considered Gatte’s allocution statement and the arguments that were presented
by the defense and by the Government. When assessing Gatte’s sentence, the
district court determined that the sentence was appropriate under the
circumstances especially considering the severity of the crime that Gatte
committed. The district court further determined that Gatte knew the difference
between right and wrong, that she chose wrong, and that her decision “severely

                                         2
                                 No. 08-30700

scarred a young lady.” Thus, the record demonstrates that the district court
properly made an individualized assessment to determine whether a sentence
within the guidelines range was sufficient but not greater than necessary to
achieve the goals of § 3553(a). See Rita v. United States, 127 S. Ct. 2456, 2463
(2007); Campos-Maldonado, 531 F.3d at 339. Gatte has failed to rebut the
presumption of reasonableness that this court applies to her within-guidelines
sentence. See Cisneros-Gutierrez, 517 F.3d at 764-67.
      The judgment of the district court is AFFIRMED.




                                       3